Title: From Alexander Hamilton to Aaron Ogden, 12 March 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir
            New-York March 12th. 1800
          
          After learning from the Contractor what has been done. You will cause to be deliver’d, without delay, at Union Camp, such quantity of wood, as shall be sufficient, with what has been already received, to make up their complement to the 15th. of April next, according to the regulations prescribed by the War Department.
          With great consideration I am Sir Yr. ob. Servt.
          
            A Hamilton
          
           Colo. Ogden—
        